Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


         Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 13, it recites a “computer readable medium”. Paragraph 137 does mention “It should be noted that the computer readable medium in the present application may be computer readable signal medium or computer readable storage medium or any combination of the above two.  An example of the computer readable storage medium may include, but not limited to: electric, magnetic, optical, electromagnetic, infrared, or semiconductor systems, apparatus, elements, or a combination any of the above.  A more specific example of the computer readable storage medium may include but is not limited to: electrical connection with one or more wire, a portable computer disk, a hard disk, a random access memory (RAM), a read only memory (ROM), an erasable programmable read only memory (EPROM or flash memory), a fibre, a portable compact disk read only memory (CD-ROM), an optical memory, a magnet memory or any suitable combination of the above.  In the present application, the computer readable storage medium may be any physical medium containing or storing programs which can be used by a command execution system, apparatus or element or incorporated thereto.  In the present disclosure, the computer readable signal medium may include data signal in the base band or propagating as parts of a carrier, in which computer readable program codes are carried.  The propagating signal may take various forms, including but not limited to: an electromagnetic signal, an optical signal or any suitable combination of the above.  The signal medium that can be read by computer may be any computer readable medium except for the computer readable storage medium.  The computer readable medium is capable of transmitting, propagating or transferring programs for use by, or used in combination with, a command execution system, apparatus or element.  The program codes contained on the computer readable medium may be transmitted with any suitable medium including but not limited to: wireless, wired, optical cable, RF medium etc., or any suitable combination of the above..”. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the computer-readable medium is signal per se. Thus, the claim is not eligible subject matter.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 6, the term “wherein the abnormal processing progress information includes processed abnormal information, progress information on the abnormal information being processed, and unprocessed abnormal information” is not clear. 
It is not clear how this combination is supposed to work. The previous part of this claim makes it clear that this is subject to some timer expiring, but in terms of information being generated the parts dealing with “progress information on the abnormal information being processed, and unprocessed abnormal information” are not clear.
 Paragraphs 11 and 17 of the specification merely repeat the claim language and do not provide any further guidance.
Claim 12 has the same problem and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1).

As per claim 1, Harper teaches A method for processing a service of an abnormal server, wherein the method comprises:
 acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system; (Harper [0008] FIG. 3 is a diagram illustrating a cloud computing environment in which illustrative embodiments may be implemented [0072] Illustrative embodiments may migrate virtual machines corresponding to a particular client workload from a failed server to a failover server within a same data center or cloud or to a failover server in a different data center or cloud. [0079] Also during client workload migration process 500, resource allocation management server 502 may determine the number and type of available resources, such as available resources 228 in FIG. 2, in target failover virtual environment 508.  Further, resource allocation management server 502 may determine a set of service level agreement tiers, such as set of service level agreement tiers 236 in FIG. 2, corresponding to the client workload being migrated at 504.  Furthermore, resource allocation management server 502 may allocate resources in target failover virtual environment 508 to virtual machines corresponding to the client workload based on resource availability and service level agreement-based resource allocation to respective tiers in the set of service level agreement tiers corresponding to the client workload.  Moreover, resource allocation management server 502 may reduce resource allocation to each respective tier in the set of service level agreement tiers when resource availability in target failover virtual environment 508 is insufficient to process 

Here, the examiner is equating the service type to be the tier the client belongs to.
            Harper does not teach generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction and executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user.
          However, Schulze teaches generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction; (Schulze [0005] receiving failure notifications related to the executing node, determining a first correlation metric from the failure notifications received within a predetermined time window, and in case the first correlation metric lies within a predetermined first correlation range, determining out of the two or more work nodes a first group of safe work nodes from which no correlated failure notification was received, selecting a first safe executing node from the first group of safe work nodes, and 
being performed only in response to receiving the approval.[0116] If a better matching work node is determined, the relocation engine optionally contacts (S611) an owner of the service instance about to be relocated for migration approval. If the owner does not approve the migration, the relocation engine branches back to step S606 to assess the next SI. If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node.)
executing the service migration instruction corresponding to the service type to migrate the user's service, according to the migration indication information acquired from the user. (Schulze [0116] If the relocation engine receives the owner's approval or if step S611 is left out, the relocation engine performs the relocation (S612) of the present SI to the determined new work node)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Schulze with the system of Harper to generate an abnormality report. One having ordinary skill in the art would have been motivated to use Schulze into the system of Harper for the purpose of negotiating the relationships between cloud providers and cloud consumers. (Schulze paragraph 02) 

As to claims 7 and 13, they are rejected based on the same reason as claim 1.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1) in further view of Lee (US 2013/0268805 A1).

As per claim 2, Harper and Schulze do not teach wherein, before the acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system, the method further comprises: scanning servers running in the public cloud system;
However, Lee teaches the acquiring, according to a service type of a service distributed on the abnormal server, a service migration instruction corresponding to the service type, in response to determining that the abnormal server exists in a public cloud system, the method further comprises: scanning servers running in the public cloud system; and determining, according to a preset abnormal determination information acquired through the scanning, whether the abnormal server exists in the public cloud system. (Lee Fig 3 and paragraphs 24-31)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lee with the system of Harper and Schulze to find abnormal servers in the cloud. One having ordinary skill in the art would have been motivated to use Lee into the system of Harper and Schulze for the purpose of monitoring virtual machines in cloud servers of a data center. (Lee paragraph 02) 

As to claim 8, it is rejected based on the same reason as claim 2.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1) in further view of Emelyanov (US 10,185,597 B1).

As per claim 3, Harper and Schulze do not teach wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server.
However, Emelyanov teaches wherein after the executing, on user's service, the service migration instruction corresponding to the service type, according to the migration indication information acquired from the user, the method further comprises: executing an offline instruction to make the abnormal server offline, in response to determining that a service migration operation indicated by the service migration instruction has been performed for all services on the abnormal server. (Emelyanov [claim 2] The system of claim 1, wherein the source node is taken offline after the live migration).

 

As to claim 9, it is rejected based on the same reason as claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1) in further view of Abadi (US 2014/0108861 A1).

As per claim 4, Harper and Schulze do not teach wherein after in response to determining that the abnormal server exists in a public cloud system, the method further comprises: adding information on the abnormal server into a server blacklist.
However, Abadi teaches wherein after in response to determining that the abnormal server exists in a public cloud system, the method further comprises: adding information on the abnormal server into a server blacklist. (Abadi [0024] In some embodiments, the query server, upon determining that a worker node has failed, 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Abadi with the system of Harper and Schulze to manage a server blacklist. One having ordinary skill in the art would have been motivated to use Abadi into the system of Harper and Schulze for the purpose of performing distributed execution of database queries on a plurality of worker nodes (Abadi paragraph 02) 

As to claim 10, it is rejected based on the same reason as claim 4.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1) in further view of Ito (US 2012/0101973 A1).

As per claim 5, Harper and Schulze do not teach wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information.
However, Ito teaches wherein after generating abnormal report information according to abnormal information on the abnormal server and the service migration instruction, and sending the abnormal report information to a user who has the service of the service type, which corresponds to the service migration instruction, the method further comprises: updating, in response to receiving a update information, the service migration instruction according to the received update information. (Ito [0121] Referring to FIG. 12, a GUI screen 1200 for a user terminal connected to the network 111 includes: an area 1201, in which time periods for migrations  to be executed at each file system are expressed in a band graph, an area 1202  in which information about migration tasks scheduled to be executed is displayed in a table)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ito with the system of Harper and Schulze to receive an update information. One having ordinary skill in the art would have been motivated to use Ito into the system of Harper and Schulze for the purpose of predicting whether file migration will be executed successfully or not, and a method for operating such a storage system (Ito paragraph 14) 

As to claim 11, it is rejected based on the same reason as claim 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2017/0168907 A1) in view of Schulze (US 2020/0310847 A1) in further view of Emelyanov (US 10,185,597 B1) and Shivam (US 10,997,132 B2).

As per claim 6, Harper and Schulze and Emelyanov do not teach wherein the method further comprises: generating abnormal processing progress information in response to determining that a preset time expires, wherein the abnormal processing progress information includes processed abnormal information, progress information on the abnormal information being processed, and unprocessed abnormal information
However, Shivam teaches wherein the method further comprises: generating abnormal processing progress information in response to determining that a preset time expires, wherein the abnormal processing progress information includes processed abnormal information, progress information on the abnormal information being processed, and unprocessed abnormal information. (Shivam [claim 6]  The method of claim 1, further comprising: during the data migration of the plurality of data objects from the source server to the destination server and before the one or more data objects of the plurality of data objects are migrated to the destination server, generating one or more periodic notifications that indicate a degree of the progress with respect to the data migration of the plurality of data objects;  and transmitting the one or more periodic notifications to the source server while the source server continues to transmit the one or more data objects to the client device).

 (Shivam [col 1, lines 8-10])

As to claim 12, it is rejected based on the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 US 10489232 B1 – discloses a request is received for diagnostic information for a computing resource.  In response to the request, diagnostic information from the computing resource is accessed via an out-of-band communication channel.  The diagnostic information is stored for fault analysis.  The out-of-band communication channel is operative when the one computing resource is not in a normal operating state.

US 20200097349 A1 – discloses efficient resource placement in a disaggregated computing environment.  Responsive to receiving an alert of a threshold breach of one or more events associated with a suspicious resource of a first resource type while 

US 20200379857 A1 – discloses techniques for managing failover in a data center environment interconnected using an internet small computer systems interface (iSCSI) communication protocol, the techniques including receiving, at a host and from a kernel driver, an asynchronous message comprising an indication of a failed path associated with a first node having a first port, a list of internet protocol (IP) addresses associated with a plurality of failover paths including a first failover path associated with a second node having a second port, and an expiration.  The techniques further including performing, by the host and before the expiration, a first input/output (I/O) operation on the second port associated with the second node.  The techniques further including performing, by the host and after the expiration, a second I/O operation on the first port of the first node.

US 20170345015 A1 – discloses techniques for managing service requests in cloud computing systems are disclosed herein.  In one embodiment, a method can include in response to determining that a profile of detected service requests substantially deviates from the predetermined profile, identifying a component failure of . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196